     Case 3:19-cv-02184-JAH-WVG Document 6 Filed 05/06/20 PageID.13 Page 1 of 1


1
2
3
4
5
6                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF CALIFORNIA
7
8
     MVC ENTERPRISES, INC., a California                 Case No.: 19cv2184-JAH (WVG)
9    Corporation, dba Moreno Valley
     Construction,                                       ORDER GRANTING JOINT
10
                                        Plaintiff,       MOTION TO STAY ALL
11                                                       PROCEEDINGS PENDING
     v.                                                  COMPLETION OF ARBITRATION
12
     THE HANOVER INSURANCE
13
     COMPANY, a Massachusetts Insurance
14   Company,
15                                   Defendant.
16         Pending before the Court is the Parties’ Joint Motion to Stay All Proceedings
17   pending completion of arbitration. Doc. No. 5. IT IS HEREBY ORDERED that the Parties’
18   Joint Motion is GRANTED. As such:
19         1. This matter is STAYED pending completion of arbitration;
20         2. All hearings currently scheduled are VACATED;
21         3. Counsel shall file a status report on the arbitration within 30 days after the
22            issuance of an arbitration decision; and
23         4. The Court retains jurisdiction for further proceedings after the arbitration award.
24         IT IS SO ORDERED.
25
26   DATED: May 6, 2020
27                                                   _________________________________
                                                     Hon. John A. Houston
28                                                   United States District Judge
                                                     1
